Case: 19-40292     Document: 00515813753         Page: 1     Date Filed: 04/08/2021




           United States Court of Appeals
                for the Fifth Circuit
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                  No. 19-40292
                                                                                 FILED
                                                                              April 8, 2021
                                                                            Lyle W. Cayce
   United States of America,                                                     Clerk

                                                            Plaintiff — Appellee,

                                       versus

   Robert Ben Deckert,

                                                        Defendant — Appellant.



                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 1:18-CR-00019


   Before Dennis, Southwick, and Ho, Circuit Judges.
   James C. Ho, Circuit Judge:
          The U.S. Sentencing Guidelines provide for a longer sentence—in the
   form of a two-level enhancement—when a defendant not only commits a
   crime, but also recklessly endangers others while fleeing a law enforcement
   officer in hopes of evading arrest for that crime. U.S.S.G. § 3C1.2.
          This appeal concerns the application of the two-level reckless
   endangerment enhancement under U.S.S.G. § 3C1.2 to a certain category of
   offenses known as “groupable” offenses.         When it comes to certain
   groupable offenses such as the drug trafficking offense at issue in this case,
Case: 19-40292      Document: 00515813753          Page: 2   Date Filed: 04/08/2021




                                    No. 19-40292


   we apply the reckless endangerment enhancement even when the defendant
   is not convicted for the specific crime from which he recklessly flees—so long
   as the crime for which he is convicted is part of the “same . . . common
   scheme or plan.” U.S.S.G. § 1B1.3(a)(2).
          Because the facts of this case demonstrably satisfy the “same common
   scheme or plan” standard, we affirm the district court’s application of the
   two-level enhancement.
                                         I.
          Robert Ben Deckert met a Hardin County officer investigating a
   suspicious trailer found on private property. Deckert told the officer he did
   not own the trailer but was using it with the owner’s permission. Deckert
   then left the premises. After determining that the trailer was stolen, officers
   investigated and found 530 grams of methamphetamine and five firearms in
   the trailer. A Hardin County court issued a warrant for Deckert’s arrest.
          Three days later, a Lumberton police officer saw Deckert speeding on
   his motorcycle through a business parking lot. Deckert refused to pull over
   and led the officer on a high-speed chase in both residential and business
   areas of Lumberton before he crashed. The officer searched Deckert and
   found 615 grams of methamphetamine, a meth pipe, and five syringes, two of
   which were full of methamphetamine. Police placed him under arrest.
          Deckert waived his rights to an attorney. He admitted that he
   trafficked in methamphetamine and that he had seen and handled at least four
   of the firearms found in the trailer. A grand jury indicted Deckert on two
   counts of possession with intent to distribute methamphetamine and one
   charge of carrying a firearm during a drug trafficking offense. Deckert
   pleaded guilty to the first methamphetamine charge as well as the firearm
   charge.




                                         2
Case: 19-40292     Document: 00515813753           Page: 3    Date Filed: 04/08/2021




                                    No. 19-40292


          The presentence report included a two-level upward adjustment for
   reckless endangerment during flight under U.S.S.G. § 3C1.2. Deckert
   objected to the enhancement on the ground that his reckless flight was related
   only to the second drug trafficking count, and therefore not related to the
   offense of conviction. The district court rejected his argument. The court
   instead concluded that the two drug offenses were part of the same “common
   scheme or plan,” and therefore subject to the two-level enhancement
   according to subsection (a)(2) of U.S.S.G. § 1B1.3.
          Deckert appeals the sentencing enhancement.
                                         II.
          Deckert objected below and preserved his argument on appeal, so we
   review the district court’s factual findings for clear error and its
   interpretation of the Guidelines de novo. United States v. Halverson, 897 F.3d
   645, 651 (5th Cir. 2018). A district court’s determination of relevant conduct
   is reviewed for clear error. United States v. Barfield, 941 F.3d 757, 761 (5th
   Cir. 2019).
          A defendant’s relevant conduct is the conduct that a district court
   considers when determining whether a sentencing enhancement is
   appropriate. Section 1B1.3 of the Sentencing Guidelines provides different
   definitions of relevant conduct based on the defendant’s offense of
   conviction.
          It takes careful parsing—including consideration of the overall
   context of U.S.S.G. § 1B1.3—to understand why the district court was
   ultimately correct under subsection (a)(2) that the two-level enhancement
   applies here. So the relevant language from U.S.S.G. § 1B1.3 is copied here
   in full—with the language most relevant to this appeal in italics. It provides
   that the sentencing court shall take into consideration:




                                         3
Case: 19-40292        Document: 00515813753            Page: 4      Date Filed: 04/08/2021




                                        No. 19-40292


          (a) . . .
              (1) (A) all acts and omissions committed, aided, abetted,
                      counseled, commanded, induced, procured, or
                      willfully caused by the defendant; and
                      (B) in the case of a jointly undertaken criminal
                          activity (a criminal plan, scheme, endeavor, or
                          enterprise undertaken by the defendant in
                          concert with others, whether or not charged as a
                          conspiracy), all acts and omissions of others that
                          were—
                           (i) within the scope of the jointly undertaken
                               criminal activity,
                           (ii) in furtherance of that criminal activity, and
                           (iii) reasonably foreseeable in connection with
                                 that criminal activity;
                      that occurred during the commission of the offense of
                      conviction, in preparation for that offense, or in the course
                      of attempting to avoid detection or responsibility for that
                      offense;
              (2)     solely with respect to offenses of a character for
                      which § 3D1.2(d) would require grouping of multiple
                      counts, all acts and omissions described in subdivisions
                      (1)(A) and (1)(B) above that were part of the same course
                      of conduct or common scheme or plan as the offense of
                      conviction . . . .
   U.S.S.G. § 1B1.3 (emphasis added).
          Under subsection (a)(1)(A), a defendant’s relevant conduct generally
   consists of all acts and omissions that he committed or caused during, in
   preparation for, or while covering up the offense for which he was convicted.
   U.S.S.G. § 1B1.3(a)(1)(A). And under subsection (a)(1)(B), if the defendant




                                              4
Case: 19-40292      Document: 00515813753          Page: 5   Date Filed: 04/08/2021




                                    No. 19-40292


   has a partner in crime, the partner’s conduct can count, too. U.S.S.G.
   § 1B1.3(a)(1)(B).
          Importantly, it is the trailing (or hanging) clause of subsection (a)(1)
   that makes clear that either of these two categories of conduct must have
   “occurred during the commission of the offense of conviction, in preparation
   for that offense, or in the course of attempting to avoid detection or
   responsibility for that offense.” Because this clause trails behind the text of
   subsections (a)(1)(A) and (a)(1)(B), we treat it as located within subsection
   (a)(1)—and not within either subsections (a)(1)(A) or (a)(1)(B). See United
   States v. Ainabe, 938 F.3d 685, 691 (5th Cir. 2019) (noting that the trailing
   clause “belongs more generally to § 1B1.3(a)(1)”) (quoting United States v.
   Valenzuela–Contreras, 340 F. App’x 230, 235 n.5 (5th Cir. 2009)).
          As we shall see, the location of the trailing clause in subsection
   (a)(1)—rather than within either subsection (a)(1)(A) or (a)(1)(B)—matters
   to the proper resolution of this appeal. That is because this appeal concerns
   the application of subsection (a)(2), not subsection (a)(1)—and because
   subsection (a)(2) refers specifically to subsections (a)(1)(A) and (a)(1)(B),
   and not more generally to everything in subsection (a)(1).
          Subsection (a)(2) defines relevant conduct “solely with respect to
   offenses of a character for which § 3D1.2 would require grouping of multiple
   counts.” U.S.S.G. § 1B1.3(a)(2). For those types of offenses, the Guidelines
   instruct courts to sentence a defendant based on how many times the
   defendant has been charged with that conduct. U.S.S.G. § 3D1.2. For
   example, if a defendant is charged with four counts of possessing a controlled
   substance, the court must group those four counts together and then
   calculate a single, combined offense level that will then be used to calculate
   the sentence for each count. Because the point of grouping offenses is to take
   into account multiple, similar offenses, the Guidelines naturally employ a




                                         5
Case: 19-40292      Document: 00515813753           Page: 6     Date Filed: 04/08/2021




                                     No. 19-40292


   different definition of relevant conduct for groupable offenses. U.S.S.G.
   § 1B1.3(a)(2).
          Section 1B1.3(a)(2) defines the defendant’s relevant conduct for a
   groupable offense as “all acts and omissions described in subdivisions (1)(A)
   and (1)(B) above that were part of the same course of conduct or common
   scheme or plan as the offense of conviction.” Id. Thus, when a defendant is
   convicted of a groupable offense, courts should look to all acts and omissions
   that were part of a similar course of conduct or common scheme as the
   offense of conviction.
          Accordingly, section 1B1.3(a)(2) presents the following question:
   Does the reference to “all acts and omissions described in subdivisions (1)(A)
   and (1)(B) above” incorporate the trailing clause of subsection (a)(1), which
   requires that the acts and omissions occur during, in preparation for, or while
   covering up the offense of conviction? We are not the first to note this
   ambiguity. See, e.g., United States v. Hodge, 805 F.3d 675, 682–83 (6th Cir.
   2015) (“There is an ambiguity as to whether the phrase in (a)(2)—‘all acts
   and omissions described in subdivisions (1)(A) and (1)(B) above’—refers to
   (a)(1)(A) and (a)(1)(B) with the trailing clause or without the trailing clause.”)
   (quoting U.S.S.G. § 1B1.3(a)(2)).
          A careful reading of subsection (a)(2) shows that it does not
   incorporate the trailing clause of subsection (a)(1)—but rather, only the text
   of subsections (a)(1)(A) and (a)(1)(B). As the Seventh Circuit has explained,
   “[s]ubsection (a)(2) of the guideline specifically incorporates (a)(1)(A) and
   (a)(1)(B) but says nothing about the trailing clause. In contrast, subsection
   (a)(3) of the guideline refers to all of (a)(1) and not merely subsections
   (a)(1)(A) and (a)(1)(B).” United States v. Johnson, 347 F.3d 635, 639 (7th Cir.
   2003) (emphasis added). See also U.S.S.G. § 1B1.3(a)(3) (referring to “all
   harm that resulted from the acts and omissions specified in subsections (a)(1)




                                           6
Case: 19-40292      Document: 00515813753           Page: 7   Date Filed: 04/08/2021




                                     No. 19-40292


   and (a)(2) above”). So because subsection (a)(2) references only subsections
   (a)(1)(A) and (a)(1)(B)—and not subsection (a)(1) as a whole—and the only
   difference between those provisions is the trailing clause, subsection (a)(2)
   must not incorporate the trailing clause. See Ainabe, 938 F.3d at 691 (noting
   that if subsection (a)(2) did include the trailing clause, “(a)(2) would have
   referred broadly to section (a)(1)”) (quoting Valenzuela–Contreras, 340 F.
   App’x at 235 n.5).
          Moreover, this reading makes sense. To incorporate subsection
   (a)(1)’s requirement that the act or omission occur during, in preparation for,
   or while covering up the offense of conviction would render subsection
   (a)(2)’s definition of relevant conduct as a “common scheme or plan”
   superfluous. Furthermore, groupable offenses are grouped together because
   they are of a similar character. See U.S.S.G. § 3D1.2. This characteristic of
   groupable offenses tracks subsection (a)(2)’s definition of relevant conduct
   as all acts and omissions that “were part of the same course of conduct or
   common scheme or plan as the offense of conviction.”                 U.S.S.G.
   § 1B1.3(a)(2).   For these reasons, “a disjunctive interpretation of the
   Relevant Conduct Guideline ‘ensure[s] that the statutory scheme is coherent
   and consistent.’” United States v. Ashford, 718 F.3d 377, 383 (4th Cir. 2013)
   (internal citation omitted) (quoting Healthkeepers, Inc. v. Richmond
   Ambulance Auth., 642 F.3d 466, 472 (4th Cir. 2011)).
          Not surprisingly, then, this court recently adopted this reading of
   section 1B1.3 in Ainabe. We explained how, in a prior unpublished opinion,
   we had previously rejected the defendant’s argument that subsection (a)(2)
   incorporates (a)(1)’s trailing clause:
          We rejected this argument in an unpublished opinion. In
          United States v. Valenzuela–Contreras, we noted that “[t]he
          plain language of § 1B1.3(a)(2) only refers to [(a)](1)(A) and
          [(a)](1)(B), not the ‘occurred during the commission’ language




                                            7
Case: 19-40292         Document: 00515813753               Page: 8       Date Filed: 04/08/2021




                                           No. 19-40292


           which belongs more generally to § 1B1.3(a)(1). Otherwise,
           (a)(2) would have referred broadly to section (a)(1).” . . . The
           reasoning in Valenzuela–Contreras is cogent and persuasive
           because it is supported by the text of the Guidelines, and we
           apply that reasoning here.
   938 F.3d at 691 (alteration in original) (quoting Valenzuela–Contreras, 340 F.
   App’x at 235 n.5).1
           And notably, every other circuit to address this issue has reached the
   same conclusion. See, e.g., United States v. Schock, 862 F.3d 563, 569 n.6 (6th
   Cir. 2017) (“The Guidelines draw a distinction between (a)(1) and (a)(2)
   relevant conduct. It is one we must respect.”); Ashford, 718 F.3d at 383;
   United States v. McCants, 434 F.3d 557, 563 (D.C. Cir. 2006) (describing
   (a)(1) and (a)(2) as “distinct criteria”); Jansen v. United States, 369 F.3d 237,
   248 (3rd Cir. 2004) (“Section (a)(2) stands on its own and is not expanded
   or superseded by the provisions of Section (a)(1)”); Johnson, 347 F.3d at 639
   (holding that “the reference to subsections [(a)](1)(A) and [(a)](1)(B) in
   U.S.S.G. § 1B1.3(a)(2) refers only to the subsections themselves and not the
   trailing clause.”); United States v. Cuthbertson, 138 F.3d 1325, 1327 (10th Cir.
   1998) (recognizing that “[s]ubsections (a)(1) and (a)(2) adopt different
   rules”) (quoting U.S.S.G. § 1B1.3, cmt. background).
           Deckert’s offense of conviction, possession of a controlled substance,
   is a groupable offense under § 3D1.2(d). See U.S.S.G. § 1B1.3(a)(2) (covering
   offenses “of a character for which § 3D1.2(d) would require grouping of



           1
              Valenzuela-Contreras also noted that “the commentary accompanying § 1B1.3
   contemplates scenarios in which acts and omissions that are part of the ‘same course of
   conduct or common scheme or plan’ may be included under § 1B1.3(a)(2) but do not occur
   during, in preparation for, or in the course of attempting to avoid detection or responsibility
   for the offense of conviction.” 340 F. App’x at 235 n.5 (citing U.S.S.G. § 1B1.3 cmt. n.3).
   See also Ainabe, 938 F.3d at 691 n.18 (collecting examples).




                                                 8
Case: 19-40292         Document: 00515813753           Page: 9    Date Filed: 04/08/2021




                                        No. 19-40292


   multiple counts”); U.S.S.G. § 3D1.2(d) (requiring grouping “[w]hen the
   offense level is determined largely on the basis of . . . the quantity of a
   substance involved”).        This means that Deckert’s relevant conduct is
   defined by § 1B1.3(a)(2), and thus includes all acts and omissions that were
   part of the same common scheme or plan as his offense of conviction.
             “Conduct is part of a common scheme or plan if it is ‘substantially
   connected to [the offense of conviction] by at least one common factor, such
   as common victims, common accomplices, common purpose, or similar
   modus operandi.’” United States v. Heard, 891 F.3d 574, 575–76 (5th Cir.
   2018) (quoting United States v. Ortiz, 613 F.3d 550, 557 (5th Cir. 2010)). See
   also U.S.S.G. § 1B1.3 cmt. n.5(B). In a drug-trafficking case, relevant conduct
   includes acts that were part of the common drug-trafficking scheme.
   Barfield, 941 F.3d at 762. Here, Deckert was caught with large, similar
   amounts of methamphetamine twice in four days in close geographic
   proximity. Because his flight from the police was part of that drug-trafficking
   scheme, the district court properly considered that conduct and thus
   properly applied the reckless endangerment enhancement.
                                            III.
             It is puzzling why the dissent disagrees with our analysis. After all, the
   dissent previously agreed with the same reading of subsection (a)(2) that we
   apply here, when it joined our court’s unanimous opinion in Ainabe.
             For its part, the dissent defends its refusal to apply subsection (a)(2)
   here by invoking United States v. Southerland, 405 F.3d 263 (5th Cir. 2005).
   That is curious, considering that Southerland concerns the nexus
   requirement of subsection (a)(1), not the nexus requirement of subsection
   (a)(2).
             As Southerland explains, under subsection (a)(1), the reckless
   endangerment enhancement applies only to those “acts or omissions




                                             9
Case: 19-40292       Document: 00515813753              Page: 10       Date Filed: 04/08/2021




                                         No. 19-40292


   occurring during the offense of conviction, the preparation for the offense of
   conviction, or the course of attempting to avoid detection or responsibility
   for the offense of conviction.” Id. at 268 (quoting U.S.S.G. § 1B1.3(a)(1)).
   By contrast, Southerland makes no pronouncement about the proper use of
   the reckless endangerment enhancement as applied to offenses covered by
   subsection (a)(2). Indeed, nowhere in Southerland does the court even
   mention, let alone construe, subsection (a)(2).
           If there is a valid basis for ignoring Ainabe and invoking Southerland in
   this case—even though the sentencing enhancement here arises under
   subsection (a)(2) rather than subsection (a)(1)—the dissent does not offer
   one. The dissent offers no theory to explain why it is wrong to apply
   subsection (a)(2) to this case. Nor does the dissent explain why we should
   not apply the very same nexus requirement under subsection (a)(2) that it
   embraced in Ainabe.
                                             ***
           Section 1B1.3(a)(1) and (a)(2) contain different definitions of the
   relevant conduct. This case involves the definition in (a)(2). The district
   court here correctly applied that definition, and thus properly applied the
   reckless endangerment enhancement. Accordingly, we affirm.2




           2
              Deckert also appeals the denial of his motions to suppress. But he waived the
   right to raise that challenge on appeal in his unconditional guilty plea. See, e.g., United
   States v. Stevens, 487 F.3d 232, 238 (5th Cir. 2007).




                                               10
Case: 19-40292     Document: 00515813753            Page: 11    Date Filed: 04/08/2021




                                     No. 19-40292


   James L. Dennis, Circuit Judge, dissenting in part and concurring in part in
   the judgment:
          I respectfully dissent from affirming the 2-level enhancement of
   Deckert’s sentence for reckless endangerment during flight because it is
   inconsistent with our circuit precedent, United States v. Southerland, 405
   F.3d 263 (5th Cir. 2005) and the sentencing guidelines.                 The flight
   adjustment was based on an incident that occurred when a Lumberton, Texas
   city police officer sought to arrest Deckert for a traffic violation on February
   10, 2018. Because the flight did not have a nexus to Deckert’s “offense of
   conviction” of possessing methamphetamines and firearms on a separate
   date, February 6, 2018, near Silsbee, Texas the adjustment was not
   permissible under the United States Sentencing Guidelines. On a different
   issue, however, I agree with the majority that Deckert waived his right to re-
   urge his motions to suppress by entering an unconditional guilty plea.
          Deckert pleaded guilty, without a plea agreement, to a drug offense
   and related firearm offense committed on February 6, 2018 near Silsbee,
   Texas. He did not plead guilty to any other offense. Deckert was also
   charged with a different drug offense committed in Lumberton, Texas on
   February 10, 2018. But Deckert did not plead guilty to that charge and it was
   dismissed. Therefore, the offense committed on February 6, 2018 near
   Silsbee, Texas is Deckert’s only “offense of conviction” in the present case.
          The “Application Instructions” to the United States Sentencing
   Guidelines, § 1B1.1, provide that the sentencing court shall determine the
   guideline range by applying the provisions of the guidelines manual in the
   following order, starting with these three steps:
          (1) Determine, pursuant to § 1B1.2 (Applicable Guidelines),
          the offense guideline section from Chapter Two (Offense
          Conduct) applicable to the offense of conviction. See § 1B1.2.




                                          11
Case: 19-40292     Document: 00515813753            Page: 12   Date Filed: 04/08/2021




                                     No. 19-40292


          (2) Determine the base offense level and apply any appropriate
          specific offense characteristics, cross references, and special
          instructions contained in the particular guideline in Chapter
          Two in the order listed.
          (3) Apply the adjustments as appropriate related to victim, role,
          and obstruction of justice from Parts A, B, and C of Chapter
          Three.
   U.S.S.G. § 1B1.1 (emphasis added).
          The district court’s first step in calculating a defendant’s sentence is
   to determine the offense guideline “applicable to the offense of conviction.”
   See U.S.S.G. § 1B1.1(a)(1). Thus, the Guidelines are clear that the “offense
   of conviction” is the key element in the sentencing process; the “offense of
   conviction” is the anchoring standard around which all other specific offense
   characteristics, adjustments, and instructions are gathered in order to
   determine a particular guideline range for a given defendant.
          Necessarily, these principles govern the application of a § 3C1.2
   adjustment for “reckless endangerment during flight.” The adjustment
   provides that “[i]f the defendant recklessly created a substantial risk of death
   or serious bodily injury to another person in the course of fleeing from a law
   enforcement officer, increase by 2 levels.” Id. § 3C1.2. In United States v.
   Southerland, this court “read § 3C1.2 in the larger context of the guidelines,”
   405 F.3d at 266, and held that, “in light of § 1B1.3’s express requirement that
   Chapter Three adjustments be based upon acts or omissions occurring during
   the offense of conviction, the preparation for the offense of conviction, or the
   course of attempting to avoid detection or responsibility for the offense of
   conviction,” a § 3C1.2 enhancement can apply only when there is a “nexus”
   between the defendant’s flight and the “offense of conviction.” Id. at 268.




                                         12
Case: 19-40292      Document: 00515813753              Page: 13   Date Filed: 04/08/2021




                                        No. 19-40292


          Section 1B1.3, “Relevant Conduct (Factors that Determine the
   Guideline Range),” in relevant part, reads:
          (a)    Chapters     Two       (Offense       Conduct)   and   Three
          (Adjustments).            Unless otherwise specified, . . . (iv)
          adjustments in Chapter Three, shall be determined on the basis of
          the following:
          (1)(A) all acts and omissions committed, aided, abetted,
          counseled, commanded, induced, procured, or willfully caused
          by the defendant; . . .
          that occurred during the commission of the offense of conviction, in
          preparation for that offense, or in the course of attempting to
          avoid detection or responsibility for that offense . . . .

   § 1B1.3(a) (emphasis added); see Southerland, 405 F.3d at 267.
          Southerland therefore recognized that Guidelines themselves are the
   source of the nexus requirement. In light of this requirement, the Southerland
   court rejected the government’s argument that no connection or nexus
   between the flight and the offense of conviction was needed because the
   § 3C1.2 adjustment itself did not mention a nexus, see Southerland, 405 F.3d
   at 268, and also rejected the government’s argument that a defendant who
   flees from law enforcement is necessarily attempting to evade responsibility
   for other potential charges because such reasoning was inconsistent with the
   need for a finding of a nexus as required by § 1B1.3(a). Id. at 269.
          Against this precedent, the majority erroneously reasons that
   Southerland is inapplicable because it involved a defendant who pleaded
   guilty to bank robbery and credit card fraud, see id. at 263, and did not involve
   a “groupable offense” like the drug offense that Deckert pleaded guilty to
   violating. From this unauthorized distinction, the majority erroneously




                                             13
Case: 19-40292     Document: 00515813753            Page: 14    Date Filed: 04/08/2021




                                     No. 19-40292


   concludes that no nexus between the flight and the offense of conviction is
   required when a defendant is convicted of a groupable offense involving a
   “common scheme or plan” to possess drugs.
          The majority’s conclusion fails to recognize that Southerland’s
   holding and its reasoning are faithful applications of U.S.S.G. § 1B1.3(a) that
   are not contingent on the type of offenses that a defendant is convicted of
   violating. Whether there is a nexus such that the § 3C1.2 adjustment can be
   applied resolves this case. If there is no nexus, the adjustment cannot be
   applied. There is no basis for a sentencing court, if it cannot find a nexus, to
   then continue into (a)(2) to apply an adjustment. In addition to Southerland,
   all of the circuit courts of appeals to consider this issue agree that the § 3C1.2
   adjustment applies only if there is a nexus between the flight and the offense
   of conviction. See e.g. United States v. Seals, 813 F.3d 1038, 1045–46 (7th Cir.
   2016) (collecting cases); United States v. Porter, 413 F. App’x 526, 531 (3rd
   Cir. 2011); United States v. Dial, 524 F.3d 783, 787 (6th Cir. 2008); United
   States v. Gray, 512 F. App’x 803, 809 (10th Cir. 2013); see also Thomas W.
   Hutchison, et al, Federal Sentencing Law and Practice,
   § 3C1.2, at 1072 (2021 ed.). None of the inapposite cases cited by the
   majority are to the contrary, as they do not sanction applying a § 3C1.2
   adjustment absent a nexus.
          Applying these foregoing principles to this case, it is clear that
   Deckert’s flight from a police officer on February 10 lacks a nexus with his
   offenses of conviction of possessing drugs and firearms on February 6.
   Nothing in the record proves that Deckert’s flight on February 10 was
   integral to, or part of, his February 6 offense of conviction or an attempt to
   evade responsibility for his February 6 offense of conviction. Indisputably,
   Deckert’s February 6 offenses of conviction did not involve a flight or a
   motorcycle. The government has arguably proved, at most, that Deckert’s
   flight from a Lumberton, Texas city police officer was related to his traffic



                                          14
Case: 19-40292     Document: 00515813753          Page: 15   Date Filed: 04/08/2021




                                   No. 19-40292


   offense and the drugs in his backpack on February 10. But Deckert did not
   plead guilty to possessing drugs on February 10 and that drug charge was
   dismissed. Deckert only pleaded guilty to possessing drugs and firearms on
   February 6, near Silsbee, Texas, and the Guidelines nowhere permit a district
   court to substitute a different “offense” for the “offense of conviction”
   when calculating a sentence, including in the application of a flight
   adjustment.     Thus, the district court erred in applying the § 3C1.2
   adjustment, and in my view we should therefore vacate and remand for
   resentencing.
         Because the majority holds otherwise, I respectfully dissent.




                                        15